EXHIBIT 10.39

MAXWELL TECHNOLOGIES, INC.

2005 OMNIBUS EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

AND RESTRICTED STOCK AGREEMENT

«First» «Last»

«Address»

Dear «First»:

You have been granted an award of shares of common stock of Maxwell
Technologies, Inc. (the “Company”) constituting a Restricted Stock award under
the Maxwell Technologies, Inc. 2005 Omnibus Equity Incentive Plan (the “Plan”)
with the following terms and conditions:

 

Grant Date:    «Grant_Date»

Number of

Restricted Shares:

   (such shares, the “Restricted Shares”)

Performance-Based

Vesting Conditions:

  

Provided your service as an employee or Director continues through the
applicable Vesting Date (as further described below), you will vest in the
Restricted Shares as follows:

 

•    The vesting of 50% of the Restricted Shares is contingent upon the
Company’s first achieving [            ], during any fiscal year completed prior
to [            ].

 

•    The vesting of the remaining 50% of the Restricted Shares is contingent
upon the Company’s first achieving [            ], during any fiscal year
completed prior to [            ].

 

No Restricted Shares will vest unless and until the above-referenced respective
performance goals (each, a “Performance Goal”) have occurred, which occurrence
has been certified by the Committee, as defined in Section 2.h. of the Plan. A
Performance Goal will not be deemed satisfied or achieved until the Committee,
having sufficient information on which to base its conclusion, determines that
it has been satisfied or achieved. The applicable Vesting Date with respect to a
Performance Goal will be the first business day that follows the date on which
the Committee certifies satisfaction or achievement of the Performance Goal and,
provided that your service as an employee or Director continues through such
date, you will vest in the portion of the Restricted Shares corresponding to
that Performance Goal on such date.

 

Subject also to the Service-Based Vesting Conditions described below, to the
extent that a Performance Goal has not been achieved with respect to a fiscal
year ending on or prior to [            ], with such achievement certified by
the Committee not later than March 1 of the year following the end of the
applicable fiscal year, then any remaining unvested Restricted Shares
corresponding to the Performance Goal will be forfeited, and this award shall in
all events terminate and cease to remain outstanding, as of [            ].



--------------------------------------------------------------------------------

Adjustment of

Performance-Based

Vesting Conditions:

   The Committee, at its sole discretion, may make appropriate adjustments to
the Performance Goals as follows: (a) to exclude restructuring and/or other
nonrecurring charges; (b) to exclude exchange rate effects, as applicable, for
non-U.S. dollar denominated Performance Goals; (c) to exclude the effects of
changes to generally accepted accounting principles; (d) to exclude the effects
of any statutory adjustments to corporate tax rates; (e) to exclude the effects
of any “extraordinary items” as determined under generally accepted accounting
principles; (f) to exclude the dilutive effects of acquisitions or joint
ventures; (g) to assume that any business divested by the Company achieved
performance objectives at targeted levels during the balance of a Performance
Period following such divestiture; (h) to exclude the effect of any change in
the outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common shareholders other than regular
cash dividends; (i) to exclude the effects of stock based compensation and/or
the award of bonuses under the Company’s bonus plans, and (j) to exclude the
effect of any other unusual, non-recurring gain or loss or other extraordinary
item.

Service-Based

Vesting Conditions:

  

Except as set forth in the following sentence, if your service as an employee or
Director terminates prior to Vesting Date applicable to a Performance Goal, you
will forfeit all then-unvested Restricted Shares immediately upon your last day
of service. However, if your service terminates prior to a Vesting Date as a
result of your death or Disability, your then-unvested Restricted Shares will
become fully vested on your last day of service. In the event of a Disability
that results in termination of your service, the Company may require you to
submit such medical evidence or to undergo a medical examination by a doctor
selected by the Company as the Company determines is necessary in order to make
a determination hereunder. If your service as an employee or Director continues
until immediately prior to the closing of a Change of Control, as defined in
Section 2.f. of the Plan, your then-unvested Restricted Shares will become fully
vested as of immediately prior to the effective time of such transaction.

 

Upon any other termination of service as an employee or Director prior to the
Vesting Date for any Restricted Shares, you will forfeit such unvested
Restricted Shares.

Withholding Taxes:    You are responsible for all applicable federal, state,
local and foreign taxes incurred as a result of issuance, vesting and/or sale of
these Restricted Shares including without limitation any income and employment
withholding taxes. At its discretion, the Company may satisfy its withholding
obligations by any of the following means (a) causing you to tender a cash
payment or surrender other shares that you previously acquired; (b) taking
payment from the proceeds of the sale of Restricted Shares through a
Company-approved broker; (c) withholding Restricted Shares that otherwise would
be delivered to you from escrow when the shares vest, provided that no shares
are withheld with a value exceeding the minimum amount of tax required to be
withheld by law; or (d) withholding cash from other compensation payable to you.

 

2



--------------------------------------------------------------------------------

Escrow of

Certificates:

  

Your Restricted Shares will be held in escrow by the Company, as escrow agent.
The Company will give you a receipt for the shares held in escrow that will
state that the Company holds such shares in escrow for your account, subject to
the terms of this award, and you will give the Company a stock power for such
shares duly endorsed in blank which will be used in the event such shares are
forfeited in whole or in part. As soon as practicable after the applicable
vesting date, the Restricted Shares will cease to be held in escrow, and
certificate(s) for such number of shares will be delivered to you or, in the
case of your death, to your estate.

Transferability of

Restricted Shares:

   You may not sell, transfer or otherwise alienate or hypothecate any of your
Restricted Shares until they are vested. In addition, by accepting this award,
you agree not to sell any shares acquired under this award at a time when
applicable laws, Company policies (including, without limitation, the Company’s
insider trading policy) or an agreement between the Company and its underwriters
prohibit a sale.

Voting and

Dividends:

   While the Restricted Shares are subject to forfeiture, you may exercise full
voting rights and will receive all dividends and other distributions paid with
respect to the Restricted Shares, in each case so long as the applicable record
date occurs before you forfeit such shares. If, however, any such dividends or
distributions are paid in shares, such shares will be subject to the same risk
of forfeiture, restrictions on transferability and other terms of this award as
are the Restricted Shares with respect to which they were paid.

Transferability of

Award:

   You may not transfer or assign this award for any reason, other than under
your will or as required by intestate laws, or pursuant to a beneficiary
designation filed with the secretary of the Company prior to the date of your
death on the form provided by the Company for this purpose. Any attempted
transfer or assignment in violation of this provision will be null and void.
Retention Rights:    This Restricted Stock award does not give you the right to
be retained by the Company or any of its Affiliates in any capacity. The Company
and its Affiliates reserve the right to terminate your service at any time, with
or without cause. Amendment:    This Restricted Stock award may be amended only
by written consent of the Company and the recipient, unless the amendment is not
to the detriment of the recipient. Counterparts:    This Restricted Stock award
may be executed in counterparts. Governing Law:    The provisions of Section
17.f. of the Plan apply to this Restricted Stock award.

This Restricted Stock award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding your award and
definitions of capitalized terms used and not defined in this award can be found
in the Plan.

By signing below and accepting this Restricted Stock award, you agree to all of
the terms and conditions described herein and in the Plan. You also acknowledge
receipt of the Plan.

 

 

Authorized Officer

  

 

«First» «Last»

 

3